Exhibit 10.7

 

This Consultancy Mandate Agreement is made the day of 18 August 2017

 

Between

 

1.[       ];

 

2.[       ];

 

(Collectively, the “Consultants”, and each a “Consultant”) and

 

3.REBEL GROUP I NC. (the “Client”) whose principal executive office is at 7500 A
Beach Road, Unit 12-313, The Plaza, Singapore 199591.

 

Whereas:

 

A)The Client is a company listed on the OTC Markets in the USA wishing to obtain
investment funding and subsequently, to upgrade its listing status by being
listed on a recognized stock exchange, including but not limited to the Nasdaq
Main Board by way of IPO (as defined below) by the second half of 2018.

 

B)The Client wishes to appoint the Consultants to arrange for investment funding
of up to an aggregate of US$8 million (the “Investment Amount”) on a reasonable
effort basis, for investors (the “Investors”) to subscribe for 8,000,000 new
ordinary shares of the Client, on the terms and subject to the conditions as set
out in this Agreement in the following manner:

 

Tranche:

Price of Each New Share — USD 1.00

Total Investment Amount — USD 8 million

Total New Shares to Issue — 8,000,000

 

Now it is hereby agreed that:

 

1.INTERPRETATION

 

1.1In this Agreement, except where the context otherwise enquires: -

 

(i)the following expressions shall bear the following meanings namely: -

 

  “Commencement Date” means 2017, being the date of this Agreement;        
“Group” means the Client, together with its subsidiaries and associated
companies;         “IPO” means Initial Public Offering on the Nasdaq Main Board
or any other recognized stock exchange;         “S$” mean the lawful currency of
Singapore;         “US$” means the lawful currency of the United States; and    
    “Services” means the services to be provided by the Consultants as set out
in Clause 2.

 

(ii)any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement so far as such
modification or re-enactment applies or is capable of applying to any
transactions entered into prior to completion and (so far as liability
thereunder may exist or can arise) shall include also any past statutory
provisions or regulations (as from time to time modified or re-enacted) which
such provisions or regulations have directly or indirectly replaced.

 



 

 

 

1.2The headings in this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement. Unless the context otherwise requires,
words (including words defined herein) denoting the singular number only shall
include the plural and vice versa. The words “written” and “in writing” include
any means of visible reproduction. References to “Clauses” and “Schedules” are
to be construed as references to the clauses of and the schedules to this
Agreement. Any reference to a sub-Clause or a paragraph is to a reference to a
sub-Clause or paragraph of the Clause in which such reference appears.
References to times of day are to Singapore time unless otherwise stated.

 

2.SCOPE OF SERVICES

 

2.1In consideration of the Services rendered from 01 January 2017 to 30 June
2017, the Client will transfer to each Consultant and/or his nominee the
following number of new ordinary shares:

 

a)716,730 new ordinary shares in the Client by 01 September 2017.

 

b)the remaining 716,730 new ordinary shares in the Client by 31 December 2017

 

2.2For a period of nine months from the Commencement Date of 01 July 2017 to 31
March 2018, the Consultants shall provide the following services:-

 

2.2.1exercise the fund raise mandate given by the Client to procure the
Investment Amount, to manage the financing needs of the Client, for the rounds
in the pre-IPO stage.

 

2.2.2source for sponsorships for all mixed martial arts events for the Client,
for which the Consultants will be paid commission equivalent to 20% of
sponsorship sums received by the client.

 

2.2In the performance of the Services, the Consultants may delegate any of their
duties or obligations arising under this Agreement without the consent of the
Client, but the Consultants has to inform the Client of such delegation. The
delegation is allowed on the condition that the Consultants shall at all times
remain fully responsible for the due performance of such Services that have been
delegated

 

3.FEES AND PAYMENTS

 

3.1In consideration for the provision of the Services by the Consultants
pursuant to 2.2.1 above, the Client shall procure or perform the following:

 

3.1.1In entering this Agreement, the Client will issue to the Consultants new
ordinary shares of 5,555,000 shares in the Client upon fulfilment of the full
raise of the agreed US$8,000,000. In the event the Consultants only raised a
fraction of the agreed sum, the issuance of the shares shall be made in the
following formula:

 

x = total amount of investment proceeds raised

 

y = total agreed Investment Amount US$8,000,000, the Consultants intent to raise

 

z — 5,555,000 shares

 

x/y*z = Number of Shares to be issued to the Consultants

 

3.1.2the Client will pay to the Consultants an aggregate amount equivalent to
10% of the Investment Amount procured by the Consultants in cash, as consultancy
fees upon the completion of such investment into the Client;

 

3.2With reference to 3.1.1, the Client shall make the above payment on 31 March
2018.

 

2

 

 

4.CLIENT’S OBLIGATIONS

 

The Client shall appoint the Consultants to provide the Services. In addition to
Clause 3, in order to enable the Consultants to provide the Services, the Client
shall provide to the Consultants, its servants and/or agents or ensure: -

 

4.1its full co-operation;

 

4.2that the investment proceeds will be used solely for the following agreed
purposes:

 

4.2.1to organize mixed martial arts events in China and in Singapore;

 

4.2.2as working capital; and

 

4.2.3the acquisition of a Chinese entity, “Quanyao”, which will be partly paid
by cash of US$1 million, the forgiveness of debts owed by the Chinese entity to
Pure Heart Entertainment Pte Ltd and shares of 12,500,000 new ordinary shares of
the Client.

 

4.3any information that is reasonably required by the Consultants to carry out
their job in the fundraising exercise.

 

4.4the Consultants shall be given the right to suggest members to join onto the
board of directors of the Client, but nomination shall be on the sole discretion
of the Client.

 

4.8the Client shall not, after each meeting, directly or indirectly, without the
prior written consent of the Consultants, approach, contact, solicit or deal
with the investors, or take any action which is intended to induce or encourage,
or has the effect of inducing the Investors to approach, contact, solicit or
deal with the Client directly during the pre-IPO stage;

 

4.6the Client and/or the Group shall pay all the professional fees and
reasonable chargeable expenses incurred in connection with the provision of
services by third parties under Clause 2.3 above with an expenditure cap limit
of no more than Singapore Dollars 10,000.

 

5.CONFIDENTIALITY

 

Each Consultant acknowledges that during the term of this Agreement its
servants, agents, advisers, may learn and use certain of the Group’s
confidential information, and thus will use reasonable efforts to prevent third
parties from learning about such information. Likewise, the Client will use
reasonable effort to prevent third parties from learning about the Consultants’
confidential and proprietary information, which includes without limitation the
Consultants’ methodology, processes, programs and know-how. These obligations do
not apply to information or materials that: (a) are or become generally known by
third parties other than as a result of an act or omission by the receiving
party; (b) were already independently known by the receiving party prior to
receiving them from the disclosing party; (c) are developed independently by the
receiving party; or (d) are required by law or a governmental agency to be
disclosed, provided the receiving party promptly notifies the disclosing party
of such requirement so that the disclosing party can seek to obtain a protective
order or similar remedy.

 

6.INDEMNITY

 

The Client shall indemnify and keep indemnified the Consultants from and against
any and all loss, damage or liability (whether civil or criminal) suffered and
legal fees and costs incurred by the Consultants resulting from breach of this
Agreement by the Client including: -

 

6.1any neglect or default of the Group’s employees or agents: and

 

6.2breaches in respect of any matter arising from the obligations of the Client
under this Agreement.

 

3

 

 

7.LIMITATION ON LIABILITY

 

Each Consultant warrants that the Services will be provided in a professional
manner and save for this warranty, each Consultant assumes no liabilities
whatsoever for any damage, increased costs or expenses, loss of business or
profit or any other special, indirect or consequential loss of any nature
whatsoever, arising out of or in connection with the Services provided hereunder
or in respect of any act, omission or negligence of any agent or servant or
employee or independent consultant of each Consultant in or about the
performance or purported performance of any duty under this Agreement whether
during or after the completion of the Services to be rendered hereunder or
otherwise howsoever and whatever the cause thereof unless caused by gross
negligence on the part of each Consultant. Other than this warranty, each
Consultant makes and the Client receives no express or implied warranties,
including without limitation any express or implied warranties on the success of
the Pre-IPO fund raise. The Client understands and agrees that any liability of
each Consultant in respect of this Agreement shall be limited to the amount of
fees actually received by each Consultant under this Agreement and shall not
include any special, incidental, consequential or punitive damages, any damages
based on injury to person or property, or any lost sales or profits.

 

8.WARRANTIES

 

The Client warrants, represents and undertakes to the Consultants that it has
all the requisite power and capacity to enter into and perform its obligations
under this Agreement and all documents and instruments executed in relation to
this Agreement to which it is a party. For the sake of clarity, it is hereby
agreed that the Consultants make no representation nor warranty that the Client
will succeed in an IPO of its shares on the Nasdaq Main Board or any recognized
stock exchange or a trade sale.

 

9.FORCE MAJEURE

 

Each party shall be released from its respective obligations in the event of
national emergency, war, prohibitive governmental regulation or if any other
cause beyond the reasonable control of the parties or each of them renders the
performance of this Agreement impossible. However, each party shall be liable to
pay to the other parties’ damages for any breach of this Agreement and all
expenses and costs incurred by that party in enforcing its rights under this
Agreement.

 

10.CONTINUING EFFECT

 

The expiration or determination of this Agreement howsoever arising shall not
operate to affect the provisions of this Agreement relating to claims and
indemnities, confidentiality or the payments of fees in accordance with the
provisions of this Agreement.

 

11.ENTIRE AGREEMENT

 

The foregoing terms and conditions constitute the parties’ entire agreement with
respect to the subject matter contained herein, and supersede all other prior
written or oral agreements and undertakings with respect to such subject matter.
The scope of this arrangement may be changed only by mutual agreement.

 

12.SUCCESSORS AND ASSIGNS

 

The Client shall not without the written consent of the Consultants, assign or
transfer any of its rights or obligations hereunder and it shall remain fully
liable for all of its undertakings, agreements, duties, liabilities and
obligations hereunder, and for the due and punctual observance and performance
thereof.

 

4

 

 

13.WAIVER

 

The failure by any party to enforce at any time or for any period any one or
more of the terms and conditions of this Agreement shall not be a waiver of its
right at any time subsequently to enforce any term and/or condition of this
Agreement.

 

14.NOTICES

 

All notices, demands or other communications required or permitted to be given
or made under this Agreement shall be in writing and delivered personally or
sent by local courier or by email or facsimile transmission to the intended
recipient thereof at its or his address or email address or facsimile number,
and marked for the attention of such person (if any), designated by it or him
for the purposes of this Agreement. The initial address, email address or
facsimile number and person (if any) so designated by the parties are set out
below:

 

CONSULTANTS

 

  Address           Email           Attn           Address           Email      
    Attn           CLIENT           Address 7500A Beach Road, Unit 12-313, The
Plaza, Singapore 19959 1         Email           Facsimile           Attn Mr.
Justin Leong

 

15.COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one and the same instrument and any of the
parties may execute this Agreement by executing any such counterpart.

 

16.GOVERNING LAW AND JURISDICTION

 

This Agreement shall be construed and governed in all respects in accordance
with the laws of Singapore, and the parties hereby submit to the jurisdiction of
the courts o£ Singapore in all matters connected with this Agreement PROVIDED
THAT submission to the jurisdiction of the courts of Singapore shall not be
construed as derogating from a party’s right to commence proceedings in the
courts of any other country.

 

5

 

 

Signed by )     Date and witnessed by )     Signed by )     Date and Witnessed
by )     Signed by Leong Aan Yee Justin )     For and on behalf or ) Rebel
Group, Inc. )

 

6

 